Filed 2/18/15 P. v. Semoes CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)



THE PEOPLE,                                                                                  C076009

                   Plaintiff and Respondent,                                     (Super. Ct. No. 13F05195)

         v.

JEROME JAMES SEMOES,

                   Defendant and Appellant.




         Appointed counsel for defendant Jerome James Semoes has asked this court to
review the record to determine whether there exist any arguable issues on appeal.
(People v. Wende (1979) 25 Cal. 3d 436 (Wende).) Finding no arguable error that would
result in a disposition more favorable to defendant, we will affirm the judgment.
                                                             I
         We provide the following brief description of the facts and procedural history of
the case. (See People v. Kelly (2006) 40 Cal. 4th 106, 110, 124.)
         On August 6, 2013, David Crum saw suspicious activity at the home of Dona
Jones so he called the police. Officer Barron Cox responded to the call; the residence
was open but it did not appear anything was missing. Accordingly, Officer Cox secured

                                                             1
the residence and left. Later that evening, Jones returned to the residence and found
things were in fact missing. She called the police and Officer Cox returned.
       Jones and Officer Cox walked through the home. An air conditioning unit was
removed from the bedroom window but was found on the ground outside the home.
Jones also noted that a number of personal mementos were missing from inside the
house. Jones and Officer Cox then went out to the garage and saw that a vent was
removed from the exterior wall, leaving a hole in the wall. This hole appeared to be a
point of entry into the garage.
       The garage was divided into three rooms, each separated by a wall. Two of the
walls were broken through, leaving behind holes three feet in diameter. Inside the garage
Jones discovered a number of items were missing including a vintage pinball machine, air
compressors, and a large standing toolbox.
       On August 12, 2013, Jones contacted Officer Cox and told him the pinball
machine missing from her garage was listed for sale on Craigslist. Cox searched
Craigslist for any other items being sold by the same person; he found the same person
was selling air compressors, saws, presses, and other “auto mechanic[’]s type” tools.
Jones identified several of the items for sale as items that may have been stolen from her
garage.
       Officer Cox reached out to Detective Gualco. Detective Gualco then contacted the
phone number listed with the pinball machine and other items identified by Jones.
Defendant answered the call and confirmed the listed items were still for sale. Detective
Gualco arranged to meet defendant at his home to look at the pinball machine.
       Later that evening, at defendant’s home, Detective Gualco identified the pinball
machine as the one stolen from Jones’s garage. He called in other law enforcement
officers and defendant was detained. Jones then went to defendant’s residence and
identified several items as items stolen from her garage, including the pinball machine, a
lamp, several tools, two air compressors, and “grinders.” Jones also recognized several

                                             2
items that were taken from her bedroom: a movie projector and editor, a home movie
camera, family videos, and picture slides. Defendant confirmed with Detective Gualco
that a majority of the items Jones claimed did not belong to him.
        The People subsequently charged defendant with second degree burglary of an
uninhabited residence (Pen. Code, § 459)1 and receipt of stolen property (§ 496, subd.
(a)). Defendant pleaded not guilty.
        Jury trial began on January 22, 2014. At trial, defendant testified he was an auto
mechanic and considered himself pretty good with his hands. In his spare time,
defendant would find broken items, fix them, and sell them on Craigslist. He found these
broken items on the side of the road, on Craigslist, at estate sales, and helping friends
clean out homes. At the time Jones’s property was found in his garage, he had five or six
items listed on Craigslist.
        The day Jones’s house was burglarized defendant drove his friend, Mike
Worsham, to the house at Worsham’s request. According to defendant’s testimony,
Worsham told defendant he purchased a lot of items in bulk and needed defendant’s help
picking everything up. In exchange for defendant’s help, Worsham would give defendant
some of the items he purchased.
        Worsham directed defendant to the residence. When they arrived three people
were already there and the garage doors were open. Defendant saw property being taken
from the home and loaded into another vehicle. Defendant made three trips to Jones’s
residence that day. Each trip was brief and the items put in defendant’s truck were found
sitting on the ground outside the garage.
        When defendant’s truck was filled the first time, Worsham directed him to a
residence in Orangevale where they dropped off several of the items taken from Jones’s




1   Undesignated statutory references are to the Penal Code.

                                              3
house. Worsham gave defendant an air compressor for his efforts and defendant left to
have lunch with his wife.
       After lunch defendant drove Worsham back to Jones’s house. Defendant did not
get out of his truck and Worsham and a second friend (David McDade) loaded items that,
again, were set outside the garage into defendant’s truck. At Worsham’s direction,
defendant then drove the truck to an address in Roseville and Worsham gave defendant a
small air compressor and a tile saw for his efforts.
       They went back to Jones’s home and there were more things sitting in the
driveway. Defendant, Worsham, and McDade loaded the property into defendant’s truck.
Defendant then drove to Worsham’s house, unloaded some of the property there, and
drove home. According to defendant, Worsham gave him the pinball machine because
Worsham did not think that it worked, but believed defendant could fix it. Defendant
also testified that most of the items Worsham gave to him had mechanical issues.
       Following the submission of evidence, the trial court granted the People’s motion
to dismiss the burglary charge. The jury then found defendant guilty of receiving stolen
property and the trial court sentenced defendant to three years of formal probation.
Defendant appeals.
                                             II
       Counsel filed an opening brief that sets forth the facts of the case and requests that
we review the record and determine whether there are any arguable issues on appeal.
(Wende, supra, 25 Cal. 3d 436.) Defendant was advised by counsel of the right to file a
supplemental brief within 30 days of the date of filing of the opening brief. More than 30
days have elapsed, and we have received no communication from defendant.
       Having undertaken an examination of the entire record, we find no arguable error
that would result in a disposition more favorable to defendant.
                                      DISPOSITION
       The judgment is affirmed.

                                              4
                           BLEASE   , J.


We concur:


        RAYE     , P. J.


        MURRAY   , J.




                           5